DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on June 8, 2022 is acknowledged.
Claims 14 and 26-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 8, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The IDS received on June 12, 2020 is proper and is being considered by the Examiner.
Drawings
	The drawings received on June 12, 2020 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites the limitation, “the exhaust portion”.  
	There is an insufficient antecedent basis for this limitation in the claim.  
	For the purpose of prosecution, the claim 10 has been construed to depend from claim 9 which provide a proper antecedent basis.
	 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oberhardt (U.S. Patent No. 4,849,340, issued July 18, 1989; IDS reference).
As pointed out in In re Mott, 190 U.S.P.Q. 536 (CCPA 1975), "Claims must be given broadest reasonable construction their language will permit in ex parte prosecution, and applicant who uses broad language runs the risk that others may be able to support the same claim with a different disclosure."  
With regard to claim 1, Oberhardt teaches a fluidic card assembly shown below (reproduced from Figure 4):

    PNG
    media_image1.png
    546
    645
    media_image1.png
    Greyscale
As shown, the device comprises: a) an inlet for introducing a fluid to the fluid card assembly (see the circular hole on upper layer, identified as element 14 in Figure 1 also; “sample receiving opening 14”, column 9, lines 61-62); b) a turbulent flow portion downstream of the inlet, the turbulent flow portion comprising a widening fluid channel whereby a fluid introduced via the inlet channel undergoes turbulence (see middle layer where the channel opens up to the larger rectangular area, also identified as area 24 in Figure 2; “a reaction space 24”, column 9, lines 66-67), and wherein laminar flow portion is configured to house a biochip such that a fluid in the laminar flow portion may be in contact with the biochip (the rectangular region is recessed so as to accommodate additional elements, including a biochip).
	With regard to claims 3 and 8, the laminar flow portion comprises a fluid channel of a constant width (the rectangular region has a constant width) with opposing planar sections.
	With regard to claim 4, the laminar flow portion comprises a recess (see the recess formed, also see also Figure 6, element 66 and Figure 5).
	With regard to claim 9, the fluidic assembly further comprises an exhaust portion downstream of the laminar flow portion (see embodiment shown in Figure 5, element 76, wherein the depth of the exhaust is greater than the depth of the laminar flow portion (see Figure 6, depth shown in area 76; also the spacers utilized in creating the depth of the laminar flow portion is disclosed as being, “0.007 inches”, column 36, lines 40-43; and the thickness of the cover layer is, “0.010 inches”).
	With regard to claim 10, the exhaust (element 76) can be used for the purpose of extracting fluid from the fluidic card (“LAM 51 will enter the vent 76 and make contact with fluid in reaction volume 66, thereby drawing out the fluid.” (column 10, lines 45-47).
	Therefore, the invention as claimed is deemed anticipated by Oberhardt.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oberhardt (U.S. Patent No. 4,849,340, issued July 18, 1989; IDS reference) in view of Chen et al. (Journal of Microelectromechanical Systems, 2007, vol. 16, no. 5, pages 1193-1200) and Barth et al. (US 2003/0040011 A1, published February 27, 2003).
The teachings of Oberhardt have been discussed above.
Oberhardt, while explicitly teaching that binding assays are performed in the reaction space 24 (“[a]t the bottom of the reaction space … covalently attached antibody molecules …”, column 29, lines 45-47), do not teach that a biochip is placed therein (claims 2 and 5).

    PNG
    media_image2.png
    172
    256
    media_image2.png
    Greyscale
Oberhardt, while explicitly teaching an aperture1 through which fluid may pass into the turbulent flow portion (see left), do not explicitly provide a cross-section area dimension of 0.6-0.9 mm2 (claim 6).

    PNG
    media_image3.png
    144
    365
    media_image3.png
    Greyscale
Oberhardt, while disclosing that the fluidic card comprising a turbulent flow portion which tapers out (see the above structure where the channel from the sample inlet angles outwards in the rectangular turbulent flow portion), do not explicitly teach the angle of 50-60 degrees or the area of the interior surface of the turbulent flow portion as being 20-22 mm2 (claim 7).
While Oberhardt’s fluidic device comprises an inlet, turbulent flow and laminar flow portions in a continuous channel, the channels are not formed as a depression channel on solid housing, but formed by placing the middle layer on top of a bottom layer (claim 11).
While Oberhardt’s fluidic device comprise an exhaust portion downstream of the laminar flow path (element 76 of Figure 8) whose depth is greater than the depth of the laminar flow path, the channels are not formed as discussed for claim 11.
While Oberhardt’s fluidic device comprises a removable cover over the channel so as to form an upper wall of the channel (layer 10, Figure 4, see above), again, the structures are not formed as discussed for claim 11.
Chen et al. teach a method of fabricating a microfluidic structure in substrates wherein the artisan teach a well known means of etching process (“a simple, rapid, and low-cost procedure is reported for the fabrication of the microfluidic devices”, page 1194, 1st column, 3rd paragraph; “procedure uses … obtains a longer glass-etching time … significant improvement on the etched surface quality could be obtained …”, page 1194, 1st column, 3rd paragraph; see also Figure 1).
Barth et al. evidence a well known method of providing a biochip inside a reaction well (“[a]nother conventional reaction vessel is a conventional type of microtiter plate having a plurality of wells, wherein each well has sidewalls and a closed end … individual biochips are obtained by dicing up the biochip wafer … individual biochips comprise an array of chemical samples fixed to a chip surface … chip is adhered to the closed end of the well, such that the array surface of the chip is accessible from the open end of the well”, section [0004])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oberhardt with the teachings of Chen et al. and Barth et al. which are conventionally known knowledge in the art, thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”

    PNG
    media_image4.png
    674
    735
    media_image4.png
    Greyscale
Such is the situation in the instant case because Oberhardt actually teaches a device having the same configuration as that of Applicants’ see below side-by-side comparison (Applicants’ Figure 1 vs. Oberhardt):
As seen, the sample is loaded and enters through a narrow channel which then “flares out into the larger area on which a bioanalytical sensor is located.  While Oberhardt is silent on their structure being a “turbulent flow portion”, because the two structures are identical the Office assumes that the same outcome would be observed.  As to placing a biochip inside where the turbulent flow is produced (area 45 versus area 66 of Oberhardt), Oberhardt actually teaches that analytical detection methods are performed in the same area as that of Applicants’ area where the biochip is located (see Figures 52-60; also “At the bottom of the reaction space … covalently attached antibody molecules 278 …”, column 29, lines 45-47).
	While Oberhardt could not have recognized the advantages of microarray and biochips at the time the patent application was filed, which was about a decade earlier, one of ordinary skill in the art before the instant application was filed would have recognized the wide availability of the teachings regarding microarrays and biochips and their inherent advantages of being able to increase assay throughput.
	In addition, Chen et al. already evidence that placing biochips inside a reaction space had been well-known in the art, and therefore, one of ordinary skill in the art would have been motivated as well as have had a reasonable expectation of success at placing a microarray or a biochip on the reaction space in place of direct attachment of analytical regents on the substrate surface.
	With regard to the producing the channels on a solid substrate, such would have also been obvious as evidenced by Chen et al. who teach that bonding as well as etching the channels on the substrate surface of a microfluidic device had been conventionally known.  Therefore, one of ordinary skill in the art would have predicted that the channels reaction space formed by bonding of layers could have also been produced by an alternatively known means of etching.
	Lastly, with regard to the angle of the “flare” where the turbulent flow is made, the Office notes that the angles appear highly identical and therefore, taught by Oberhardt.  In addition, as to the dimensions of the aperture and the reaction space area, these dimensions are deemed obvious in view of the conventional wisdom surrounding diagnostic devices that are routinely altered and optimized for the purposes for which the devices are intended.
	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        July 30, 2022
/YJK/
	

  			
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The middle layer 20 is encased with a top layer 10 (see Figure 1 for reference) to form an enclosed region, resulting an aperture.